FILED
                                                                                              8/19/2020
                            UNITED STATES DISTRICT COURT                             Clerk, U.S. District & Bankruptcy
                                                                                     Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA


JIMI KAROLYN NAPOLITANO,                       )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 20-2115 (UNA)
                                               )
JEROME POWELL et al.,                          )
                                               )
                Defendants.                    )



                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of plaintiff’s Complaint and

application to proceed in forma pauperis. The Court will grant the in forma pauperis application

and dismiss the case because the complaint fails to meet the minimal pleading requirements of

Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer, launch an

adequate defense, and determine whether the doctrine of res judicata applies. Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). It also assists the Court in determining whether it

has jurisdiction over the subject matter.



                                                   1
       The instant complaint is brought against seemingly private individuals who, save the lead

defendant, are alleged to be members of an organized crime family. The rambling allegations

comprising the complaint lack a cogent statement of facts, much less facts showing any

entitlement to relief. More importantly, the complaint reveals no basis of federal court

jurisdiction. A separate order of dismissal accompanies this Memorandum Opinion.



                                                     ___________s/_______________
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge


Date: August 19, 2020




                                                2